Citation Nr: 1645532	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1951 to November 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript has been associated with the record.

In July 2016, the Board remanded the matter for further development, to include an updated VA audiological examination.  The matter has been returned to the Board for additional review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level IV hearing acuity at worst in the right ear and Level II hearing acuity at worst in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015). 

In a claim for an initial higher evaluation, such as here, the Court has held that the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3).  Therefore, in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

An April 2013 SOC adjudicated this downstream claim after the Veteran had expressed his timely disagreement with the initial rating assigned for his bilateral hearing disability.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran with this claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's VA records and identified private treatment records have been obtained and associated with the electronic file for consideration.

In compliance with the July 2016 Board remand, the RO obtained updated VA treatment records and afforded the Veteran a VA audiological examination to determine the current severity of his hearing loss disability.  The Board finds that this examination report contains the necessary findings to fully and adequately determine the rating warranted for the service-connected disability.  The Board finds that the duty to assist and been met and the evidence does not show a worsening since this last examination.  The development that the Board remanded for was in response to evidence gathered at the time of the Board hearing.  Review of the hearing indicates the undersigned fulfilled his responsibilities during this hearing.

The RO substantially complied with the Board's July 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  VA has complied with all procedural due process requirements. 


Merits of the Increased Rating Claim

The Veteran contends that a compensable rating is warranted for his service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

The Veteran's bilateral hearing loss is currently evaluated under the provisions of 	
38 C.F.R. § 4.87, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a mandatory controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 	
§ 4.85 (2015).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In January 2013, the Veteran underwent a VA audiological examination.  His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
1000
2000
3000
4000
Right
30
45
50
55
Left
25
35
60
80

Average puretone thresholds were 45 decibels in the right ear and 50 decibels in the left ear.  Speech recognition scores, performed with the Maryland CNC test, were 68 percent in the right ear and 84 percent in the left ear.  The examiner indicated that Veteran had bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz. He also indicated that the Veteran's bilateral hearing loss impacts his ordinary conditions of daily life as the Veteran reported an inability to understand many conversations, difficulty hearing sirens and horns while driving.  

Applying the results of the January 2013 examination to Table VI reflects that the Veteran had Level IV hearing loss in his right hear and Level II in his left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column IV.  38 C.F.R. § 4.85 (2015).

In October 2016, the Veteran underwent another VA audiological examination.  His puretone thresholds, in decibels, were as follows:



Frequency (Hz)
1000
2000
3000
4000
Right
40
50
60
65
Left
25
40
60
70

Average puretone thresholds were 54 decibels in the right ear and 49 decibels in the left ear.  Speech recognition scores, performed with the Maryland CNC test, were 76 percent in the right ear and 92 percent in the left ear.  The examiner indicated that Veteran had bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The examiner further indicated that his bilateral hearing loss does not impact ordinary conditions of daily life.

Applying the results of the October 2016 examination to Table VI reflects that the Veteran had Level IV hearing loss in his right hear and Level I in his left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column IV.  38 C.F.R. § 4.85 (2015).

The Board notes the Veteran's testimony during the May 2016 videoconference hearing.  The Veteran reported that he experienced tone deafness and hearing loss in service.  He further reported that his hearing and tone deafness did not interfere with his in-service duties as an electronics technician because everything was color coded.  He testified that prior to service, he was a professional musician who performed during the summer while in high school.  The Veteran reported that upon separation of service, he was unable to resume his music career as he no longer had the absolute tone perception required of a musician.  He testified that he was a musician prior to serving in the Navy and could play multiple instruments by ear; however, he is currently unable to do so because of his hearing loss.

Based on the Veteran's hearing testimony, the October 2016 VA examiner was directed to provide opinions that specifically addressed the Veteran's report of "absolute tone perception required of a musician."  After review of the Veteran's file and physical examination of the Veteran, the examiner indicated his inability to measure "absolute tone perception."  He indicated that per his research, the ability for a person to recreate or identify a musical note without a reference tone is incredibly rare and research notes that "it truly occurs in only 1 out of 10,000 people."  The examiner determined that although the Veteran reported that absolute tone perception is "required of a musician", the conclusion can be drawn that it is not required because of the rarity of the ability.  In essence, the examiner opined that if absolute tone perception were required of a musician, then it would not be so rare and all musicians would have it.  The examiner further determined that the Veteran's ability to maintain gainful employment in the music industry should not be affected.

The examiner noted that the Veteran was issued hearing aids; however, because of aesthetic reasons, the Veteran did not consistently wear them.  He noted that research  shows that hearing aids have made great improvement in how music is processed.  The examiner reported that it was important to wear his hearing aids as doing so would provide auditory stimulation to the brain and consistently train his brain to hear music through his hearing aids.

The evidence does not support the assignment of a compensable rating for bilateral hearing loss.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran has not presented any competent evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  Although the Veteran complains of the loss of "absolute tone perception", the audiogram results indicate that this symptom does not affect his level of hearing.  The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level IV in the right ear and Level II in the left ear, hearing loss.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  

Under these facts, the Board finds that VA has considered this appeal under the facts of record and the evidence of record does not present a disability picture which warrants referral.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The criteria for a noncompensable rating for the Veteran's hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

An initial compensable rating for bilateral hearing loss is denied



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


